DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
The non-patent literature citation on the information disclosure statement filed 14 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document has not been provided and no date has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bringsdal, International Publication No. WO2014/098614, hereinafter, “Bringsdal”, and further in view of Kitagawa, U.S. Publication No. 2020/0394402, hereinafter, “Kitagawa”.

As per claim 1, Bringsdal discloses a system for extracting a statistical sampling of population of moving objects, the system comprising: 
a light source pointer (Bringsdal, page 5, lines 15-16, at least one light source arranged to illuminate an object by emitting light or structured light at a given wavelength; Bringsdal, page 10, lines 21-22, at least one light source 10 arranged for emitting structured light at a selected wavelength; Bringsdal, Figure 1, item 10); 
an imaging device (Bringsdal, page 10, lines 22-24, at least one 2D camera 11 provided with an optical filter 12. The 2D camera 11 may be arranged to take still images only, video only or both video and still images; Bringsdal, Figure 1, item 11); and 

said imaging device is configured to:  (i) face said predefined direction (Bringsdal, page 7, lines 14-27, An example of the importance of the angle between recording means and light, particularly by the use of infrared light, in an underwater application in connection with fish as an object is: if the angle is wrong, too much light is absorbed on the fish or reflected in wrong direction and to little light reach the recording means and the images become useless. By changing the angle some, more light is reflected and the images become good and can be used in the further image processing. Moreover, correct angle between the recording means and light is particularly important in this field of use … it is important to find correct angle between the recording means and light); 
(ii) capture images to record moving objects that are point marked by said light source (Bringsdal, page 10, lines 23-24, The 2D cameras lla-b may be arranged to take still images only, video only, or both video and still images); and 
(iii) send said images to said processor (Bringsdal, page 5, lines 13-14, including at least one recording means in the form of a 2D camera for recording still images or video of the illuminated objects); 
wherein said processor is configured to:  recognize images that include objects point marked by said light source pointer in a predefined range of angles appropriate for image processing (Bringsdal, page 6, lines 7-9, the 3D model can be used to estimate volume and weight on basis of a function of shape variables characterizing the depicted object. Measured parameters in the 3D model, such as length and height, are inserted into a calculation formula for estimation of weight).
Bringsdal further discloses (Bringsdal, page 5, lines 1-3, it is an object of the present invention to provide a system and a method that measures a sufficiently large number of objects to be able to calculate average weight as accurate as possible; Bringsdal, page 14, lines 3-11, 19-20, The control unit 70, the image processing unit 60 or the external unit 80 are provided with means and/or software for utilizing the generated 3D model for estimation of physical dimensions of the depicted fish, such as size, volume and weight, based on a function of shape variables which are characterizing the depicted object. Measured parameters (for example length and height) from the 3D model are used in a model for estimating weight. The weight of singular fish is advantageously stored in a database, for example, in the external unit 80 or the control unit 70, so that the average weight may be calculated ... The size distribution may be found as well) but does not explicitly disclose the following limitations as further provided however Kitagawa discloses 
identify as relevant objects a predetermined size of statistical sample of objects from the recognized images based on machine learning process (Kitagawa, ¶0060, the detection unit 21 detects a fish to be measured in the following way. For example, the detection unit 21 detects, in the captured images 41A and 41B displayed (reproduced) on the display device 12, a fish body to be measured by use of reference data for fish body detection, which are stored in the storage device 30 … The reference data for fish body detection is generated through, for example, machine learning. In the machine learning, fish bodies of a type to be measured are learned by use of, as training data … The detection processing by the detection unit 21 is performed ... in all pairs of frames during a preset period of time, or for every preset number of pairs of frames in the captured images 41A and 41B); and 
display a list of images of the identified relevant objects, wherein the list of relevant objects provides a statistical sample of population of moving objects for statistical measurements (Kitagawa, ¶0060, the detection unit 21 detects a fish to be measured in the following way. For example, the detection unit 21 detects, in the captured images 41A and 41B displayed (reproduced) on the display device 12, a fish body to be measured by use of reference data for fish body detection, which are stored in the storage device 30 … The detection processing by the detection unit 21 is performed ... in all pairs of frames during a preset period of time, or for every preset number of pairs of frames in the captured images 41A and 41B (video) displayed (reproduced) on the display device 12. The reference data for fish body detection is generated through, for example, machine learning. In the machine learning, fish bodies of a type to be measured are learned by use of, as training data; Kitagawa, ¶0061-00064, detection of measurement-use points that are generated through machine learning; Kitagawa, Figure 6; Kitagawa, ¶0067, size of fish; Kitagawa, ¶0019, information related to a size of the object in the captured image, and information related to an arrangement position of the object in the captured image; Kitagawa, ¶0085, The measurement value of the fork length L calculated in this manner is stored in the storage device 30 in association with, for example, observation date and time, information of the image-capturing environment, such as weather conditions, and the like; Kitagawa, ¶0089-0092, the analysis unit 26 calculates an average of the fork lengths L of a plurality of fishes in the fish preserve 48 at the observation date). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to sample the images for a preset number of frames or a preset period of time using machine learning to detect moving objects in the frames as taught by Kitagawa in the system of Bringsdal in order to automate object detection of the relevant fish species to be detected and measured (Kitagawa, ¶0060).

As per claim 2, Bringsdal and Kitagawa disclose the system of claim 1, wherein said processor is further configured to: (i) calculate distance between said imaging device and said relevant objects; and (ii) calculate body area of said objects based on said measured distance and shape of said object (Bringsdal, page 9, lines 16-18, the 3D model is, in accordance with the present invention, calculated by triangulation between light and image, or between images from several cameras. This provides a "depth image" where the pixel value represents distance to the measured object). 

As per claim 3, Bringsdal and Kitagawa disclose the system of claim 2, wherein said processor is further configured to calculate distance using a light source point mark on the object (Bringsdal, page 9, lines 16-18, the 3D model is, in accordance with the present invention, calculated by triangulation between light and image … This provides a "depth image" where the pixel value represents distance to the measured object). 

As per claim 5, Bringsdal and Kitagawa disclose the system of claim 1, wherein the one or more types of objects are selected from a group consisting of: species, shape, color, spots and flecks of the object (Bringsdal, page 14, lines 3-6, The control unit 70, the image processing unit 60 or the external unit 80 are provided with means and/or software for utilizing the generated 3D model for estimation of physical dimensions of the depicted fish, such as size, volume and weight, based on a function of shape variables which are characterizing the depicted object). 

As per claim 6, Bringsdal and Kitagawa disclose the system of claim 4, wherein said processor is further configured to display a distribution of the population (Bringsdal, page 14, lines 10-11, The total biomass in the net cage can be calculated from the average weight and the total number of fish. The size distribution may be found as well). 

As per claim 7, Bringsdal and Kitagawa disclose the system of claim 1, wherein the machine learning process is performed according to a provided parameter (Kitagawa, ¶0064, the detection unit 21 detects the measurement-use points, based on reference data for detection of measurement-use points that are generated through machine learning. The reference data for detection of measurement-use points are generated through using, as training data, image data of whole fish bodies). 

As per claim 8, Bringsdal and Kitagawa disclose the system of claim 7, wherein the provided parameter is selected from a group consisting of: shape, color, spots, flecks of the object, position in space and locomotion of the object (Kitagawa, ¶0064, the detection unit 21 detects the measurement-use points, based on reference data for detection of measurement-use points that are generated through machine learning. The reference data for detection of measurement-use points are generated through using, as training data, image data of whole fish bodies). 

As per claim 9, Bringsdal and Kitagawa disclose the system of claim 1, wherein the system is located inside a closed area or in a virtually marked area (Bringsdal, page 11, lines 16-17, arranged in a net cage for observation of fish). 

As per claim 10, Bringsdal discloses a method for extracting a statistical sample of population of moving objects, the method comprising: 
projecting a light source to a predefined direction for point marking moving objects (Bringsdal, page 5, lines 15-16, at least one light source arranged to illuminate an object by emitting light or structured light at a given wavelength; Bringsdal, page 10, lines 21-22, at least one light source 10 arranged for emitting structured light at a selected wavelength; Bringsdal, Figure 1, item 10; Bringsdal, page 5, line 24 – page 6, line 2, the system comprises a control unit arranged to control the light source to emit light having given properties, such as selection of wavelength (colour), intensity, frequency, etc. Moreover, the control unit will be arranged to select actual light pattern when a light pattern is to be projected onto the object; Bringsdal, page 5, lines 15-19, the system comprises at least one light source arranged to project a predefined or pre-selected light pattern at a selected wavelength on freely movable objects to be observed, including at least one recording means in the form of a 2D camera arranged to depict (still image or video) the freely movable object being observed having the light pattern from the light source projected thereon; Bringsdal, page 11, lines 3-4,, The light pattern 13 projected by the light source 10 may exhibit any selected pattern … sections or sectors having different patterns); 
facing an imaging device to the predefined direction to capture an image by the imaging device (Bringsdal, page 7, lines 14-27, An example of the importance of the angle between recording means and light, particularly by the use of infrared light, in an underwater application in connection with fish as an object is: if the angle is wrong, too much light is absorbed on the fish or reflected in wrong direction and to little light reach the recording means and the images become useless. By changing the angle some, more light is reflected and the images become good and can be used in the further image processing. Moreover, correct angle between the recording means and light is particularly important in this field of use … it is important to find correct angle between the recording means and light); 
capturing an image to record point marked moving objects (Bringsdal, page 10, lines 23-24, The 2D cameras lla-b may be arranged to take still images only, video only, or both video and still images); 
sending said image to a processor (Bringsdal, page 5, lines 13-14, including at least one recording means in the form of a 2D camera for recording still images or video of the illuminated objects); 
recognizing images that include objects point marked by said light source pointer in a predefined range of angles appropriate for image processing (Bringsdal, page 6, lines 7-9, the 3D model can be used to estimate volume and weight on basis of a function of shape variables characterizing the depicted object. Measured parameters in the 3D model, such as length and height, are inserted into a calculation formula for estimation of weight).
Bringsdal further discloses (Bringsdal, page 5, lines 1-3, measures a sufficiently large number of objects to be able to calculate average weight as accurate as possible; Bringsdal, page 14, lines 3-11, 19-20, estimation of physical dimensions of the depicted fish, such as size, volume and weight, based on a function of shape variables which are characterizing the depicted object. Measured parameters (for example length and height) from the 3D model are used in a model for estimating weight. The weight of singular fish is advantageously stored in a database, for example, in the external unit 80 or the control unit 70, so that the average weight may be calculated ... The size distribution may be found as well) but does not explicitly disclose the following limitations as further provided however Kitagawa discloses 
receiving a size of a statistical sample (Kitagawa, ¶0060, the detection unit 21 detects a fish to be measured in the following way … The detection processing by the detection unit 21 is performed ... in all pairs of frames during a preset period of time, or for every preset number of pairs of frames in the captured images 41A and 41B); 
determining criteria for machine learning process to identify objects as relevant objects (Kitagawa, ¶0060, The reference data for fish body detection is generated through, for example, machine learning. In the machine learning, fish bodies of a type to be measured are learned by use of, as training data); 
identifying an object in the captured image as relevant objects according to said determined criteria by said processor (Kitagawa, ¶0060, The reference data for fish body detection is generated through, for example, machine learning. In the machine learning, fish bodies of a type to be measured are learned by use of, as training data); and 
displaying a list of images of the identified relevant objects having the received size of a statistical sample, wherein the list of relevant objects provides a statistical sample of population of moving objects for statistical measurements ((Kitagawa, ¶0060, the detection unit 21 detects a fish to be measured in the following way. For example, the detection unit 21 detects, in the captured images 41A and 41B displayed (reproduced) on the display device 12, a fish body to be measured by use of reference data for fish body detection, which are stored in the storage device 30 … The detection processing by the detection unit 21 is performed ... in all pairs of frames during a preset period of time, or for every preset number of pairs of frames in the captured images 41A and 41B (video) displayed (reproduced) on the display device 12. The reference data for fish body detection is generated through, for example, machine learning. In the machine learning, fish bodies of a type to be measured are learned by use of, as training data; Kitagawa, ¶0061-00064, detection of measurement-use points that are generated through machine learning; Kitagawa, Figure 6; Kitagawa, ¶0067, size of fish; Kitagawa, ¶0019, information related to a size of the object in the captured image, and information related to an arrangement position of the object in the captured image; Kitagawa, ¶0085, The measurement value of the fork length L calculated in this manner is stored in the storage device 30 in association with, for example, observation date and time, information of the image-capturing environment, such as weather conditions, and the like; Kitagawa, ¶0089-0092, the analysis unit 26 calculates an average of the fork lengths L of a plurality of fishes in the fish preserve 48 at the observation date). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to sample the images for a preset number of frames or a preset period of time using machine learning to detect moving objects in the frames as taught by Kitagawa in the system of Bringsdal in order to automate object detection of the relevant fish species to be detected and measured (Kitagawa, ¶0060).

As per claim 11, Bringsdal and Kitagawa disclose the method of claim 10, the method further comprising: (i) calculating distance between said imaging device and said relevant objects; and (ii) calculating body area of said objects based on said calculated distance and shape of said object, wherein the step of calculating distance and the step of calculating body area are performed by said processor (Bringsdal, page 9, lines 16-18, the 3D model is, in accordance with the present invention, calculated by triangulation between light and image, or between images from several cameras. This provides a "depth image" where the pixel value represents distance to the measured object). 

As per claim 12, Bringsdal and Kitagawa disclose the method of claim 11, wherein the step of calculating distance is carried out by using a light source point mark on the object (Bringsdal, page 9, lines 16-18, the 3D model is, in accordance with the present invention, calculated by triangulation between light and image … This provides a "depth image" where the pixel value represents distance to the measured object). 

As per claim 14, Bringsdal and Kitagawa disclose the method of claim 10, wherein the one or more types of objects are selected from a group consisting of: species, shape, color, spots and flecks of the object (Bringsdal, page 14, lines 3-6, The control unit 70, the image processing unit 60 or the external unit 80 are provided with means and/or software for utilizing the generated 3D model for estimation of physical dimensions of the depicted fish, such as size, volume and weight, based on a function of shape variables which are characterizing the depicted object). 

As per claim 15, Bringsdal and Kitagawa disclose the method of claim 10, the method further comprising the step of displaying a distribution of the population by said processor (Bringsdal, page 14, lines 10-11, Bringsdal, page 14, lines 10-11, The total biomass in the net cage can be calculated from the average weight and the total number of fish. The size distribution may be found as well). 

As per claim 16, Bringsdal and Kitagawa disclose the method of claim 10, wherein the machine learning process is performed according to a provided parameter (Kitagawa, ¶0064, the detection unit 21 detects the measurement-use points, based on reference data for detection of measurement-use points that are generated through machine learning. The reference data for detection of measurement-use points are generated through using, as training data, image data of whole fish bodies). 

As per claim 17, Bringsdal and Kitagawa disclose the method of claim 16, wherein the provided parameter is selected from a group consisting of: shape, color, spots, flecks of the object, position in space and locomotion of the object (Kitagawa, ¶0064, the detection unit 21 detects the measurement-use points, based on reference data for detection of measurement-use points that are generated through machine learning. The reference data for detection of measurement-use points are generated through using, as training data, image data of whole fish bodies).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bringsdal, International Publication No. WO2014/098614, hereinafter, “Bringsdal”, in view of Kitagawa, U.S. Publication No. 2020/0394402, hereinafter, “Kitagawa” as applied to claims 1 and 10 above, and further in view of Naval, Prospero C., and Laura T. David. "FishDrop: Estimation of reef fish population density and biomass using stereo cameras." 2016 Techno-Ocean (Techno-Ocean). IEEE, 2016, hereinafter, “Naval”.

As per claim 4, Bringsdal and Kitagawa disclose the system of claim 1, but do not explicitly disclose the following limitations as further recited however Naval discloses wherein said identified relevant objects are combined of one or more types of objects (Naval, page 530, Figure 6; Naval, Abstract, species distribution measurements using a stereo camera rig and fish video analyzer software … software for fish size, density and biomass estimation; Naval, page 528, III. Video Analysis Software, Fish video processing starts with conversion of collected videos into image frames on which a fish segmentation algorithm is applied to produce fish blobs which are the basis of the fish counts … Fishes whose centroids are contained within this volume are counted while those outside it are ignored. Population density is computed from the fish count within the volume. For species identification we used a Convolutional Neural Network to perform fish image classification. Fish biomass is estimated through a formula relating fish length and biomass; Naval, page 529, E. Fish Species Identification, FishDrop employs a Convolutional Neural Network (CNN) for fish species identification ... feature representations are learned automatically by the algorithm. Fish blob bounding boxes obtained from the segmentation procedure are used to generate cropped fish images. A collection of these images for each species are set aside for training the CNN classifier. Once trained, the classifier will output the fish species label and its corresponding probability; Naval, page 529, F. Biomass Calculation, Fish biomass is computed after the fishes have been identified by the classifier and their lengths measured. This requires consulting a database of fish constants. The calculation is done for each fish obtained in the Fish Identification step whose coordinates are within the defined volume ... Fish biomass is computed after the fishes have been identified by the classifier and their lengths measured ... The calculation is done for each fish obtained in the Fish Identification step whose coordinates are within the defined volume; Naval, page 530, G. Fish Video Annotation, Once the fish size and biomass information are available, each fish is labeled with their corresponding values. The population density values are also displayed together with the maximum number of fishes found over all the image frames). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to detect a distribution of multiple different species as taught by Naval in the system of Bringsdal and Kitagawa in order to provide an automated means to quantify fish population density and biomass in different areas among different species (Naval, Abstract).

Regarding claim(s) 13: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 13, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siddiqui, Shoaib Ahmed, et al. "Automatic fish species classification in underwater videos: exploiting pre-trained deep neural network models to compensate for limited labelled data." ICES Journal of Marine Science 75.1 (2018): 374-389 discloses a machine learning method for automated detection and classification of 15 relevant fish species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668